        Case 3:07-cr-00116-MO          Document 108       Filed 06/16/20      Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,

         V.                                                             No. 3:07-cr-00116-MO-1

 NICOLE AUTUMN RAIN,                                                    OPINION AND ORDER
 aka Christopher Todd Dudley,

                Defendant.




MOSMAN,J.,

       This case comes before me on Defendant Nicole Autumn Rain's Motion to Vacate or

Correct Sentence under 28 U.S.C. § 2255 [ECF 104]. For the reasons stated below, Defendant's

motion is DENIED. 1

                                        BACKGROUND

       On July 30, 2008, this court sentenced Defendant to a 300-month term of imprisonment

after Defendant plead guilty to Interstate Travel with Intent to Engage in Illicit Sex with a Minor

in violation of 18 U.S.C. § 2423(b). J. & Commitment [ECF 73] at 1-2. The judgment was

amended on July 30, 2008, [ECF 76], and again on July 24, 2017, [ECF 103], to reflect

Defendant's name change. Defendant never filed a direct appeal and, until now, has never

collaterally attacked his sentence. As part of his plea agreement, he waived his right to appeal or

collaterally attack his conviction and sentence, except on the grounds of ineffective assistance of

counsel or a retroactive guideline amendment. See Plea Agreement [ECF 64] at 3.


       For the purposes of his motion, Defendant refers to himself with the pronoun "he/him."
Therefore, this court will follow suit.


1 - OPINION AND ORDER
          Case 3:07-cr-00116-MO         Document 108       Filed 06/16/20       Page 2 of 3




                                           DISCUSSION

          Subject to limited exceptions, a motion made pursuant to 28 U.S.C. § 2255 must be filed

within one year from the date on which the judgment of conviction becomes final. 28 U.S.C.

§ 225 5(f)( 1). One such exception permits a § 225 5 motion to be filed up to one year after "the

date on which the right asserted [in the motion] was initially recognized by the Supreme Court, if

that right has been newly recognized by the Supreme Court and made retroactively applicable to

cases on collateral review." 28 U.S.C. § 2255(±)(3).

          This is the exception upon which Defendant appears to rely after filing his§ 2255 motion

nearly twelve years after his judgment of conviction became final. Mot. [104] at 11.2 He argues

that a recent Supreme Court case, United States v. Davis, 139 S. Ct. 2319 (2019), created a

retroactive rule that applies to undo his conviction. Mot. [ECF 104-1] at 1. Defendant's theory

appears to be that an unconstitutionally vague "force clause" was applied in convicting and/or

sentencing him. See id. at 3, 7.

          In Davis, the Court struck down the residual clause of 18 U.S.C. § 924(c)-which

provided enhanced penalties for using a firearm during a "crime of violence"-as

unconstitutionally vague. 139 S. Ct. at 2323-24. Here, Defendant was not convicted of violating

18 U.S.C. § 924(c) or any other statute with a similarly vague residual clause. See, e.g., Sessions

v. Dimaya, 138 S. Ct. 1204, 1215 (2018) (striking down 18 U.S.C. § 16(b) as unconstitutionally

vague). 3 Thus, Davis and related cases are inapposite and Defendant's§ 2255 motion is time-

ban-ed.




2
          I cite to the ECF page numbers for this source and for [ECF 104-1].

3
       Nor does his crime of conviction, 18 U.S.C. 2423(b), contain a "force clause." And no
court of appeals, let along the Supreme Court, has held that the statute is unconstitutionally


2 - OPINION AND ORDER
        Case 3:07-cr-00116-MO        Document 108       Filed 06/16/20     Page 3 of 3




                                        CONCLUSION

       For the foregoing reasons, Defendant's Motion to Vacate or Correct Sentence under 28

U.S.C. § 2255 [104] is DENIED.

       IT IS SO ORDERED.

       DATED this         day of June, 2020.




vague. See United States v. Stokes, 726 F.3d 880, 895-96 (7th Cir. 2013) (holding that§ 2423(b)
is not unconstitutionally vague).


3 - OPINION AND ORDER
